DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-4 filed on 6/28/2021 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the 
examiner.
Specification
The use of the term “flavourzyme”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “ultrasonic treatment condition is power of 50 to 100W and treatment time of 5 to 25 minutes”.  It is unclear whether this value is a power per unit volume and a frequency parameter is not specified. The scope of the treatment is therefore unclear. Appropriate correction is required. For purposes of examination, “ultrasonic treatment” in general is considered.
Claim 1 in (2) recites “the alkaline protease”. There is insufficient antecedent basis for this recitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 109097427 A) and Jiang et al. (CN 110669814 A), cited in an IDS;  in view of Ma et al. (US 2018/0023110 Al),  and   further in view of Hu (CN 104920783 A) ,  Edens et al. (WO2006005757A2) and Cai et al. (CN 108606156 A).
Regarding claim 1, Zhao discloses preparing wheat gluten peptides with molecular weight less than 3 kDa by twin-screw extruder extrusion, ultrasonic pretreatment, enzymatic hydrolysis, alcohol precipitation and column chromatography 
Jiang however, discloses a method  pretreatment of wheat gluten with electrolyzed water, preparing the wheat gluten suspension, carrying out two step enzymatic hydrolysis with alkaline protease (alcalase as claimed) under conditions overlapping the claimed conditions in step (2), and protease from Pseudomonas aeruginosa, then filtering, concentrating and spray-drying, to obtain hypotensive peptides. One of ordinary skill in the art would therefore consider a method in Zhao to enable preparing hypotensive peptides, with a reasonable expectation of success 
Jiang does not specifically disclose an ultrasonic treatment as claimed in step (1) in the method of the invention, but refers to prior art that suggests an ultrasonic treatment before enzymolysis.  Furthermore, Ma et al. disclose that ultrasonic treatment of wheat gluten suspension prior to treatment with alcalase at pH 9 and temperature of 50 deg. C [0076] improves recovery of bioactive peptides, motivating one of  ordinary skill in the art to consider a method as in Zhao to prepare hydrolysates rich in hypotensive peptides, with a reasonable expectation of success. 
Jiang and Ma do not specifically disclose “flavourzyme” (interpreted as FLAVOURZYME (RTM)) as claimed. However, Hu discloses a two-step treatment of wheat gluten with alkaline protease under conditions in the claimed range, and a complex enzyme comprising alkaline protease, neutral protease and flavor protease to obtain peptides, with separation of hydrolysate by ultrafiltration and membrane cutoff 5000 Da, and decolorization and drying. As generally known in the art, FLAVOURZYME provides debittered proteolysis products and would have been a natural choice for one of ordinary skill in the art looking to prepare a product with reduced bitterness.  The complex enzyme is added in mass percentage concentration of 0.5% to 0.1%, by weight of wheat gluten protein, falling within the claimed range, the temperature is 40 to 60 degrees centigrade under the condition of enzymolysis for 2 to 8 hours. 
The art cited above discloses sodium hydroxide in providing alkaline conditions for enzymolysis. Sodium carbonate solution recited for this purpose in the claim is considered a functionally equivalent preferred selection, absent evidence to the contrary.
In each step after enzymolysis, the prior art discloses inactivation of enzyme by heating. 
Zhao, Jiang, Ma and Hu do not specifically disclose IPP and VPP enriched gluten hydrolysate.
Edens however, discloses preparing  IPP and VPP enriched protein hydrolysates derived from casein, wheat gluten or maize gluten (page 20 lines 19-22) by hydrolysis with a  proline specific endopeptidase from Aspergillus niger, and Flavourzyme (exemplified by casein in Examples 12 and 13). 
As Zhao, Jiang, Ma, Hu and Edens are all directed to preparing wheat gluten hydrolysates by a 2-step hydrolysis with enzymes as discussed above, it would have been obvious to one of ordinary skill in the art to consider a method in Zhao in conjunction with known separation and/or purification treatments as for example disclosed in Edens, to recover IPP and VPP enriched hydrolysates from wheat gluten, with a reasonable expectation of success. 
Regarding claims 2 and 3, Edens discloses that after separation, and for example, decantation, filtration or low speed centrifugation, the supernatants from hydrolysis by proline specific endoprotease containing the biologically active peptides can be recovered in a purified state. This resulting peptide containing composition (or soluble peptide containing composition) is optionally treated with an additional enzyme, for example to increase the level of active ACE inhibiting peptides (Examples 12 and 1 3), or the peptide composition may be contacted with selective binders such as active carbon, chromatographic resins from the Amberlite XAD range (Rohm) or butyl-sepharose resins as supplied by Pharmacia (page 25 paragraph 2). 
Regarding claim 2, Edens discloses that the peptides of the invention include IPP (M=325.2), LPP (M=325.2), VPP (M=311 .2),WVPP (M=509.3) and VVVPPF (M= 656.4), which are expected to be present in an ultrafiltration permeate in Zhao, with a molecular weight cutoff of 3 kDa and the instantly claimed 5 kDa.
Regarding purification steps in steps (5) and (6) and in claim 4, the art as above does not specifically disclose adsorption by a cation exchange resin. Cai however, in preparing oligopeptide fractions from wheat gluten discloses steps of adding protease to wheat gluten powder, performing enzymolysis to obtain the enzymolysis liquid, enzymolysis liquid to centrifuge, and orderly filtering the centrifugal liquid, purifying with macroporous absorption resin, cation exchange resin purification and anion exchange resin purification process.  As Zhao and Cai are both directed to enzymolysis and purification of wheat gluten oligopeptides, it would have been obvious to one of ordinary skill in the art to use a cation exchange resin under suitably optimized conditions to obtain the desired hydrolysate of IPP and VPP rich fractions with a reasonable expectation of success. Furthermore, the skilled person will know how to determine a suitable pH range for adsorption and elution to obtain the desired peptide fractions. 
Claims 1-4 are therefore prima facie obvious in view of the art. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793